The opinion of the court was delivered by
Nicholls, O. J.
The only question submitted to us in this case is the correctness or incorrectness of the action of the district judge in refusing defendant a new trial.
It is well settled that applications for new trial in criminal cases are addressed to the sound judicial discretion of the presiding judge, whose conclusions will be sustained unless manifestly wrong. There is nothing in this ease calling for a reversal. The application rests entirely upon defendant’s own affidavit.
In State vs. Washington, 36 An. 341, we said: “ Applications for new trials in criminal cases on the ground of newly discovered evidence must always be received with caution. The inducements to false swearing on the part of the person convicted are obvious, and therefore the rule is well established that his affidavit alone will not suffice. It must be supported by affidavits of others, and when possible by those of the newly discovered witnesses. The mere statement that the accused did not know of the testimony in time to have brought it forward is not sufficient.” Expressions of similar import will be found in State vs. Cotton, 36 An. 980, and in 36 An. 87, State vs. Hyland.
Judgment affirmed.